Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

September 4, 2013

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO SECURITIES, LLC

CITIGROUP GLOBAL MARKETS INC.

GOLDMAN, SACHS & CO.

DEUTSCHE BANK SECURITIES INC.

As Representatives of the Initial Purchasers

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Silgan Holdings Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”), Wells Fargo Securities, LLC (“Wells Fargo”), Citigroup Global
Markets Inc. (“Citigroup”), Goldman, Sachs & Co. (“Goldman, Sachs”) and Deutsche
Bank Securities Inc. (“Deutsche Bank”) and the other several Initial Purchasers
named in Schedule A (the “Initial Purchasers”), acting severally and not
jointly, the respective amounts set forth in such Schedule A of $300 million
aggregate principal amount of the Company’s 5 1⁄2% Senior Notes due 2022 (the
“Securities”). Merrill Lynch, Wells Fargo, Citigroup, Goldman, Sachs and
Deutsche Bank have agreed to act as the representatives of the several Initial
Purchasers (the “Representatives”) in connection with the offering and sale of
the Securities.

The Securities will be issued pursuant to an indenture, to be dated as of
September 9, 2013 (the “Indenture”), between the Company and U.S. Bank National
Association, as trustee (the “Trustee”). Securities will be issued only in
book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “Depositary”) pursuant to a letter of representations, to be dated
on or before the Closing Date (as defined in Section 2 hereof) (the “DTC
Agreement”), among the Company, the Trustee and the Depositary.

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of September 9, 2013 (the “Registration Rights
Agreement”), among the Company and the Initial Purchasers, pursuant to which the
Company will be required to file with the Commission (as defined below), under
the circumstances set forth therein, (i) a registration statement under the
Securities Act (as defined below) relating to another series of debt securities
of the Company with terms substantially identical to the Securities (the
“Exchange Securities”) to be offered in exchange for the Securities (the
“Exchange Offer”) or (ii) a shelf registration statement pursuant to Rule 415
under the Securities Act relating to the resale by certain holders of the
Securities, and in each case, to use its best efforts to cause such registration
statements to be declared effective. All references herein to the Exchange
Securities and the Exchange Offer are only applicable if the Company is in fact
required to consummate the Exchange Offer pursuant to the terms of the
Registration Rights Agreement.

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Indenture are referred to herein as
the “Transaction Documents.”



--------------------------------------------------------------------------------

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated September 4, 2013 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated September 4, 2013 (the “Pricing
Supplement”), attached as Schedule B hereto, describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to collectively as the
“Pricing Disclosure Package.” Promptly after this Agreement is executed and
delivered, the Company will prepare and deliver to each Initial Purchaser a
final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

1. Representations and Warranties. The Company hereby represents, warrants and
covenants to each Initial Purchaser that, as of the date hereof and as of the
Closing Date (references in this Section 1 to the “Offering Memorandum” are to
(x) the Pricing Disclosure Package in the case of representations and warranties
made as of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and the initial resale by the Initial Purchasers of the Securities to each
Subsequent Purchaser in the manner contemplated by this Agreement and the
Offering Memorandum to register the Securities under the Securities Act or,
until such time as the Exchange Securities are issued pursuant to an effective
registration statement, to qualify the Indenture under the Trust Indenture Act
of 1939 (the “Trust Indenture Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).

 

2



--------------------------------------------------------------------------------

(b) No Integration of Offerings or General Solicitation. None of the Company,
or, to the knowledge of the Company, its affiliates (as such term is defined in
Rule 501 under the Securities Act) (each, an “Affiliate”), or any person acting
on its or any of their behalf (other than the Initial Purchasers, as to which
the Company makes no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner that would require the Securities to be
registered under the Securities Act. None of the Company, its Affiliates, or any
person acting on its or any of their behalf (other than the Initial Purchasers,
as to which the Company makes no representation or warranty) has engaged or will
engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of
the Time of Sale, nor the Final Offering Memorandum, as of its date or (as
amended or supplemented in accordance with Section 3(a), as applicable) as of
the Closing Date, contains an untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation, warranty and agreement shall not apply to statements
in or omissions from the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto made in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through the Representatives expressly for use in the Pricing
Disclosure Package, the Final Offering Memorandum or any amendment or supplement
thereto, as the case may be. The Company has not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than
(i) the Pricing Disclosure Package, (ii) the Final Offering Memorandum and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 3(a). Each such communication by the Company or
its agents and representatives (which does not, for avoidance of doubt, include
the Initial Purchasers) pursuant to clause (iii) of the preceding sentence
(each, a “Company Additional Written Communication”), when taken together with
the Pricing Disclosure Package, did not as of the Time of Sale, and at the
Closing Date will not, contain any untrue statement of a material

 

3



--------------------------------------------------------------------------------

fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that this representation, warranty and agreement shall not
apply to statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through the Representatives
expressly for use in any Company Additional Written Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

(h) The Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and will constitute a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and except as rights to indemnification may be
limited by applicable law.

(i) Authorization of the Securities and the Exchange Securities. The Securities
to be purchased by the Initial Purchasers from the Company will on the Closing
Date be in the form contemplated by the Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture. The Exchange Securities will be duly
and validly authorized for issuance by the Company prior to the time the Company
is required to issue them pursuant to the Registration Rights Agreement, and
when issued and authenticated in accordance with the terms of the Indenture, the
Registration Rights Agreement and the Exchange Offer, will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting enforcement of the rights and remedies of creditors or by general
principles of equity and will be entitled to the benefits of the Indenture.

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, at the Closing Date, will have been duly executed and delivered
by the Company and will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

4



--------------------------------------------------------------------------------

(k) Description of the Transaction Documents. This Agreement, the Registration
Rights Agreement, the Indenture and the Securities will conform in all material
respects to the respective descriptions thereof contained in the Offering
Memorandum.

(l) No Material Adverse Change. Since the filing date of the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended June 30, 2013, there has not
been any material adverse change or any development involving a prospective
material adverse change in or affecting the earnings, business, properties,
assets, operations, or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, whether or not occurring in the ordinary course
of business (any such change is called a “Material Adverse Change”). The Company
and its Subsidiaries have no material contingent obligations which are not
disclosed in the Company’s financial statements which are included or
incorporated by reference in the Offering Memorandum.

(m) Independent Accountants. Ernst & Young LLP, which expressed its opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) filed with the Commission and included or
incorporated by reference in the Offering Memorandum is an independent
registered public accounting firm within the meaning of the Securities Act, the
Exchange Act and the rules of the Public Company Accounting Oversight Board, and
any non-audit services provided by Ernst & Young LLP to the Company have been
approved by the Audit Committee of the Board of Directors of the Company.

(n) Preparation of the Financial Statements. The consolidated financial
statements of the Company and the Subsidiaries, together with the related
schedules and notes, as set forth or incorporated by reference in the Offering
Memorandum present fairly in all material respects the consolidated financial
position of and the results of operations and cash flows of the Company and the
Subsidiaries, at the indicated dates and for the indicated periods. Such
financial statements have been prepared in conformity with accounting principles
generally accepted in the United States (“GAAP”), consistently applied
throughout the periods involved, except as disclosed therein, and all
adjustments necessary for a fair presentation in all material respects of
results for such periods have been made. The summary financial data included in
the Offering Memorandum under the caption “Summary–Summary Financial and Other
Information” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained or
incorporated by reference in the Offering Memorandum. The statistical and
market-related data included or incorporated by reference in the Offering
Memorandum are based on or derived from sources that the Company and the
Subsidiaries believe to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Offering Memorandum and
the Pricing Disclosure Package fairly present the information called for in all
material respects and have been prepared in all material respects in accordance
with the Commission’s rules and guidelines applicable thereto.

(o) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware, with corporate power and
authority to own or lease its properties and conduct its business as described
in the Offering Memorandum. Each of the subsidiaries of the Company listed in
Schedule C hereto (collectively, the “Subsidiaries”) has been duly organized and
is validly existing as a corporation or limited liability company in good
standing under the laws of the jurisdiction of its organization, with corporate
or limited liability company power and authority to own or lease its properties
and conduct its business as described in the Offering Memorandum. There are no
subsidiaries, direct or indirect, of the Company that are “significant

 

5



--------------------------------------------------------------------------------

subsidiaries” as defined in the Preliminary Offering Memorandum, other than as
set forth in Schedule C hereto. The Company and each of the Subsidiaries are
duly qualified to transact business and are in good standing in all
jurisdictions in which the conduct of their business or ownership or leasing of
property requires such qualification except as would not be reasonably be
expected to result in a Material Adverse Change. The outstanding shares of
capital stock or membership interests of each of the Subsidiaries have been duly
authorized and validly issued and are fully paid and non-assessable. The
outstanding shares of capital stock or membership interests of each of the
Subsidiaries are owned by the Company or another Subsidiary free and clear of
all liens, encumbrances and equities and claims, other than: (a) the pledges of
such capital stock or membership interests existing on the date hereof made in
connection with (A) the Credit Agreement, dated as of July 28, 2011, among
Silgan Holdings Inc., Silgan Containers LLC, Silgan Plastics LLC, Silgan
Containers Manufacturing Corporation, Silgan Can Company, Silgan Plastics Canada
Inc., each other revolving borrower party thereto from time to time, each other
incremental term loan borrower party thereto from time to time, various lenders
party thereto from time to time, Deutsche Bank AG New York Branch, as
Administrative Agent, Deutsche Bank AG, Canada Branch, as Canadian Sub-Agent,
Deutsche Bank AG New York Branch, as U.K. Sub-Agent, Bank of America, N.A., as
Syndication Agent, Citigroup Global Markets Inc. and Wells Fargo Bank, N.A., as
Co-Documentation Agents, and Deutsche Bank Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc. and Wells
Fargo Securities, LLC, as Joint Lead Arrangers and Joint Book Managers (the
“Credit Agreement”); (B) the US Pledge Agreement (as such term is defined in the
Credit Agreement); and (C) the Campbell Can Acquisition Documents (as such term
is defined in the Credit Agreement), (b) the contractual right of Campbell Soup
Company or any affiliate thereof to purchase the capital stock of Silgan Can
Company or any of the assets of Silgan Can Company (other than inventory in the
ordinary course of business in accordance with the supply arrangements) and
(c) any such liens, encumbrances and equities and claims described in the
Offering Memorandum or that would not reasonably be expected to result in a
Material Adverse Change.

(p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of the Subsidiaries is, or with
the giving of notice or lapse of time or both, will be, in violation of or in
default under (i) its Certificate of Incorporation or By-Laws, (ii) any
agreement, lease, contract, indenture or other instrument or obligation to which
it is a party or by which it, or any of its properties, is bound and, solely
with respect to this clause (ii), which violation or default would reasonably be
expected to result in a Material Adverse Change. The execution and delivery by
the Company of, and the performance by the Company of its obligations under,
this Agreement, the Indenture, the Registration Rights Agreement and the
Securities will not contravene any provision of applicable law or the Amended
and Restated Certificate of Incorporation or the Amended and Restated By-Laws of
the Company, as amended, or any agreement or other instrument binding upon the
Company or any of the subsidiaries that is material to the Company and the
subsidiaries, taken as a whole, or any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, the
Indenture, the Registration Rights Agreement or the Securities, except (1) such
as may have been obtained, (2) as may be required by applicable federal or state
securities laws, (3) for qualification of the Indenture under the Trust
Indenture Act and (4) to the extent that failure to obtain any such consent,
approval, authorization, order or qualification would not have a material
adverse effect on the ability of the Company to perform its obligations under
this Agreement, the Indenture, the Registration Rights Agreement or the
Securities.

 

6



--------------------------------------------------------------------------------

(q) No Material Actions or Proceedings. Other than as described in the Offering
Memorandum, there is no action, suit, claim or proceeding pending or, to the
knowledge of the Company, threatened against the Company or any of the
Subsidiaries or any of their properties by or before any court or governmental
agency, authority or body or any arbitrator which if determined adversely to the
Company or any of the Subsidiaries would reasonably be expected to result in a
Material Adverse Change or prevent the Company from performing its obligations
under this Agreement, the Indenture, the Registration Rights Agreement or the
Securities or the consummation of the transactions contemplated by the Offering
Memorandum.

(r) All Necessary Permits, etc. The Company and each of the Subsidiaries hold
all material licenses, certificates and permits from governmental authorities
which are necessary to the conduct of their businesses, except where the failure
to hold any such license, certificate or permit would not result in a Material
Adverse Change.

(s) Company Not an “Investment Company”. The Company is not, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Offering Memorandum, will not be, required
to register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

(t) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(u) Compliance with Sarbanes-Oxley. The Company and the Subsidiaries and, to the
Company’s knowledge, their respective officers and directors, in their
capacities as such, are in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder).

(v) Company’s Accounting System. The Company and each of the Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
accounting principles generally accepted in the U.S.; and (iii) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(w) Disclosure Controls and Procedures. The Company maintains an effective
system of disclosure controls and procedures (as such term is defined in Rule
13a-15(e) under the Exchange Act) that has been designed by, or under the
supervision of, management to ensure that information required to be disclosed
by the Company in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms. The Company has carried out an evaluation,
with the participation of management, of the effectiveness of such disclosure
controls and procedures as of the end of the period covered by the Company’s
most recent Annual Report on Form 10-K filed with the Commission.

 

7



--------------------------------------------------------------------------------

(x) Regulations T, U, X. Neither the Company nor any of the Subsidiaries nor any
agent thereof acting on their behalf has taken, and none of them will take, any
action that might cause this Agreement or the issuance or sale of the Securities
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System.

(y) Compliance with and Liability Under Environmental Laws. Except as disclosed
in the Offering Memorandum, the Company and the Subsidiaries (1) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (2) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses, and (3) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

(z) Costs of Environmental Compliance. There are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which could, singly or in the aggregate, reasonably be expected
to result in a Material Adverse Change.

(aa) No Unlawful Contributions or Other Payments. Except as otherwise disclosed
in the Offering Memorandum, neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the FCPA, which could, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Change, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

(bb) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its

 

8



--------------------------------------------------------------------------------

subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(cc) No Conflict with Sanctions Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department, the U.S. Department of Commerce, the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions. The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person, to fund any activities of or
business with any person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions.

(dd) Regulation S. The Company, and its affiliates and all persons acting on
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902. The Company is a
“reporting issuer,” as defined in Rule 902 under the Securities Act. The
Securities sold in reliance on Regulation S will be represented upon issuance by
a temporary global security that may not be exchanged for definitive securities
until the expiration of the 40-day restricted period referred to in Rule 903 of
the Securities Act and only upon certification of beneficial ownership of such
Securities by non-U.S. persons or U.S. persons who purchased such Securities in
transactions that were exempt from the registration requirements of the
Securities Act.

Any certificate signed by an officer of the Company and delivered to the Initial
Purchasers or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. The Company agrees to issue and sell to the Initial
Purchasers, severally and not jointly, all of the Securities, and, subject to
the conditions set forth herein, the Initial Purchasers agree, severally and not
jointly, to purchase from the Company the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
98.375% of the principal amount thereof payable on the Closing Date, in each
case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Latham & Watkins LLP, 885 Third Ave., New York, NY, 10022
(or such other place as may be agreed to by the Company and Merrill Lynch) at
9:00 a.m. New York City time, on September 9, 2013, or such other time and date
as Merrill Lynch shall designate by notice to the Company (the time and date of
such closing are called the “Closing Date”). The Company hereby acknowledges
that circumstances under which Merrill Lynch may provide notice to postpone the
Closing Date as originally scheduled include, but are in no way limited to, any
determination by the Company or the Initial Purchasers to recirculate to
investors copies of an amended or supplemented Offering Memorandum or a delay as
contemplated by the provisions of Section 17 hereof.

 

9



--------------------------------------------------------------------------------

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to Merrill Lynch for the accounts of the several Initial Purchasers
certificates for the Securities at the Closing Date against the irrevocable
release of a wire transfer of immediately available funds for the amount of the
purchase price therefor. The certificates for the Securities shall be in such
denominations and registered in the name of Cede & Co., as nominee of the
Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as Merrill Lynch may designate. Time shall be of the essence, and
delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it will not offer or sell Securities by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

3. Additional Covenants. The Company further covenants and agrees with each
Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement prior to the
proposed use or filing, and shall not have reasonably objected to such amendment
or supplement. Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company will
furnish to the Representatives a copy of such written communication for review
and will not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representatives reasonably object.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a)

 

10



--------------------------------------------------------------------------------

hereof) furnish to the Initial Purchasers such amendments or supplements to any
of the Pricing Disclosure Package as may be necessary so that the statements in
any of the Pricing Disclosure Package as so amended or supplemented will not, in
the light of the circumstances under which they were made, be misleading or so
that any of the Pricing Disclosure Package will comply with all applicable law.
If, prior to the completion of the placement of the Securities by the Initial
Purchasers with the Subsequent Purchasers, any event shall occur or condition
exist as a result of which it is necessary to amend or supplement the Final
Offering Memorandum, as then amended or supplemented, in order to make the
statements therein, in the light of the circumstances when the Final Offering
Memorandum is delivered to a Subsequent Purchaser, not misleading, or if in the
judgment of the Representatives or counsel for the Initial Purchasers it is
otherwise necessary to amend or supplement the Final Offering Memorandum to
comply with law, the Company agrees to promptly prepare (subject to Section 3
hereof) (or in the case of documents incorporated by reference into the Final
Offering Memorandum, to file with the Commission) and furnish at its own expense
to the Initial Purchasers, amendments or supplements to the Final Offering
Memorandum so that the statements in the Final Offering Memorandum as so amended
or supplemented will not, in the light of the circumstances at the Closing Date
and at the time of sale of Securities, be misleading or so that the Final
Offering Memorandum, as amended or supplemented, will comply with all applicable
law.

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representatives, the Initial Purchasers
or any of their respective affiliates (as such term is defined in the Securities
Act) are required to deliver a prospectus in connection with sales of, or
market-making activities with respect to, the Securities, the Company agrees to
periodically amend the applicable registration statement so that the information
contained therein complies with the requirements of Section 10 of the Securities
Act, to amend the applicable registration statement or supplement the related
prospectus or the documents incorporated therein when necessary to reflect any
material changes in the information provided therein so that the registration
statement and the prospectus will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing as of the date
the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and such other
documents as the Initial Purchasers may reasonably request.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. The Company shall cooperate with the Representatives
and counsel for the Initial Purchasers to qualify or register (or to obtain
exemptions from qualifying or registering) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or any other jurisdictions designated by the
Representatives, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. The Company shall not be required to qualify
as a foreign corporation or to take any

 

11



--------------------------------------------------------------------------------

action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation. The Company will advise the Representatives
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its reasonable best efforts to
obtain the withdrawal thereof as soon as reasonably practicable.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission all reports and
documents required to be filed under Section 13 or 15 of the Exchange Act.
Additionally, while any Securities remain “restricted securities” within the
meaning of the Securities Act, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
30 days following the date hereof, the Company will not, without the prior
written consent of Merrill Lynch (which consent may be withheld at the sole
discretion of Merrill Lynch), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than as contemplated by this Agreement and to register the
Exchange Securities).

(i) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

(j) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering

 

12



--------------------------------------------------------------------------------

within the meaning of Section 4(a)(2) of the Securities Act or (ii) engage in
any directed selling efforts with respect to the Securities within the meaning
of Regulation S, and the Company will and will cause all such persons to comply
with the offering restrictions requirement of Regulation S with respect to the
Securities.

(k) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Securities, which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.

(l) Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

The Representatives may, in their sole discretion, waive in writing the
performance by the Company of any one or more of the foregoing covenants or
extend the time for their performance.

4. Payment of Expenses. The Company agrees to pay all costs, fees and expenses
incurred in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including, without
limitation, (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all necessary
issue, transfer and other stamp taxes in connection with the issuance and sale
of the Securities to the Initial Purchasers, (iii) all fees and expenses of the
Company’s counsel, independent public or certified public accountants and other
advisors of the Company, (iv) all costs and expenses incurred in connection with
the preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, and this
Agreement, the Registration Rights Agreement, the Indenture and the Securities,
(v) all filing fees, attorneys’ fees and expenses incurred by the Company or the
Initial Purchasers in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the provinces of Canada or other jurisdictions designated by
the Initial Purchasers (including, without limitation, the cost of preparing,
printing and mailing preliminary and final blue sky or legal investment
memoranda and any related supplements to the Pricing Disclosure Package or the
Final Offering Memorandum), (vi) the fees and expenses of the Trustee, including
the fees and disbursements of counsel for the Trustee in connection with the
Indenture, the Securities and the Exchange Securities, (vii) any fees payable in
connection with the rating of the Securities or the Exchange Securities with the
ratings agencies, (viii) any filing fees incident to, and any reasonable fees
and disbursements of counsel to the Initial Purchasers in connection with, the
review by FINRA, if any, of the terms of the sale of the Securities or the
Exchange Securities, (ix) all fees and expenses (including reasonable fees and
expenses of Company counsel) of the Company in connection with approval of the
Securities by the Depositary for “book-entry” transfer, and the performance by
the Company of its other obligations under this Agreement and (x) all expenses
incident to the “road show” for the offering of the Securities. Except as
provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.

5. Conditions of the Obligations of the Initial Purchasers. The obligations of
the several Initial Purchasers to purchase and pay for the Securities as
provided herein on the Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 1
hereof as of the date hereof and as of the Closing Date as though then made and
to the timely performance by the Company of its covenants and other obligations
hereunder, and to each of the following additional conditions:

 

13



--------------------------------------------------------------------------------

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Ernst & Young LLP, the independent registered public
accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives, covering the financial information in the Pricing Disclosure
Package and other customary matters. In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives, in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
the financial information in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than 3 days prior to the Closing Date.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

 

  (i) in the judgment of the Representatives there shall not have occurred any
change, or any development involving a prospective change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company and its subsidiaries, taken as a whole, from that set forth in the
Pricing Disclosure Package provided to prospective purchasers of the Securities
that, in your judgment, is material and adverse and that makes it, in your
judgment, impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Pricing Disclosure Package; and

 

  (ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 15E of the Exchange Act.

(c) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the opinion of Winston & Strawn LLP, counsel for
the Company, dated as of such Closing Date, the form of which is attached as
Exhibit A.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the opinion of Latham & Watkins LLP,
counsel for the Initial Purchasers, dated as of such Closing Date, with respect
to such matters as may be reasonably requested by the Initial Purchasers.

(e) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by (i) the Chief Executive Officer or
President of the Company or the Chief Financial Officer or Chief Accounting
Officer of the Company and (ii) any other authorized officer of the Company
reasonably acceptable to the Initial Purchasers, dated as of the Closing Date,
to the effect set forth in Section 5(b)(ii) hereof, and further to the effect
that:

(x) the representations, warranties and covenants of the Company set forth in
Section 1 hereof were true and correct as of the date hereof and are true and
correct as of the Closing Date with the same force and effect as though
expressly made on and as of the Closing Date; and

 

14



--------------------------------------------------------------------------------

(y) the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

The officers signing and delivering such certificate may rely upon the best of
their knowledge as to proceedings threatened.

(f) Indenture; Registration Rights Agreement. The Company shall have executed
and delivered the Indenture, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof. The Company shall have executed and delivered the Registration
Rights Agreement, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received such executed
counterparts.

(g) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Initial Purchasers, severally, upon demand
for all out-of-pocket expenses that shall have been reasonably incurred by the
Initial Purchasers in connection with the proposed purchase and the offering and
sale of the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers and the
Company, hereby agree to observe the following procedures in connection with the
offer and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.

 

15



--------------------------------------------------------------------------------

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

“THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION AS
SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT
(A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”)), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
NOTE IN AN OFFSHORE TRANSACTION OR (C) IT IS AN “ACCREDITED INVESTOR” WITHIN THE
MEANING OF RULE 501(a) UNDER THE SECURITIES ACT, (2) AGREES TO OFFER, SELL,
PLEDGE OR OTHERWISE TRANSFER SUCH NOTE PRIOR TO THE DATE WHICH IS ONE YEAR AFTER
THE DATE OF ORIGINAL ISSUE HEREOF ONLY (A) TO THE COMPANY, (B) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
TO A PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (D) OUTSIDE THE UNITED STATES PURSUANT TO OFFERS AND SALES TO
NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION PURSUANT TO REGULATION S UNDER THE
SECURITIES ACT IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER THE
SECURITIES ACT, (E) TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a) UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS OWN
ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN ACCREDITED INVESTOR, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSE (F) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 

16



--------------------------------------------------------------------------------

8. Indemnification.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors, officers
and employees, and each person, if any, who controls any Initial Purchaser
within the meaning of the Securities Act and the Exchange Act against any loss,
claim, damage, liability or expense, as incurred, to which such Initial
Purchaser, affiliate, director, officer, employee or controlling person may
become subject, under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon any untrue statement or alleged untrue statement of a material
fact contained in the Preliminary Offering Memorandum, the Pricing Supplement,
any Company Additional Written Communication or the Final Offering Memorandum
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and to reimburse each Initial Purchaser and each such affiliate, director,
officer, employee or controlling person for any and all expenses (including the
fees and disbursements of counsel chosen by Merrill Lynch) as such expenses are
reasonably incurred by such Initial Purchaser or such affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by the Representatives expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto). The
indemnity agreement set forth in this Section 8(a) shall be in addition to any
liabilities that the Company may otherwise have.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, officers
and employees and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company or any such
director, officer and employee or controlling person may become subject, under
the Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representatives
expressly for use therein; and to reimburse the Company and each such director,
officer and employee, or controlling person for any and all expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by the Company or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Company hereby acknowledges that the
only information that the Initial Purchasers through the Representatives have
furnished to the Company expressly

 

17



--------------------------------------------------------------------------------

for use in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto) are (i) the names of the Initial Purchasers
on the cover page of the Preliminary Offering Memorandum and the Final Offering
Memorandum, and (ii) the statements set forth in the fifth, tenth and eleventh
paragraphs under the caption “Plan of Distribution,” as well as the information
under the headings “Notice to Prospective Investors in the European Economic
Area,” “Notice to Prospective Investors in the United Kingdom,” “Notice to
Prospective Investors in Japan,” “Notice to Prospective Investors in Hong Kong”
and “Notice to Prospective Investors in Singapore” under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum. The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel), which shall be selected by
Merrill Lynch (in the case of counsel representing the Initial Purchasers or
their related persons), representing the indemnified parties who are parties to
such action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 8, the indemnifying party agrees that it
shall be liable for any settlement of

 

18



--------------------------------------------------------------------------------

any proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

9. Contribution. If the indemnification provided for in Section 8 hereof is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Securities pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the offering
of the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering price of the Securities. The relative fault of
the Company, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company, on
the one hand, or the Initial Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased and sold by it hereunder exceeds the
amount of any damages which such Initial Purchaser has otherwise been required

 

19



--------------------------------------------------------------------------------

to pay by reason of such untrue or alleged untrue state or omission or alleged
omission in connection with the Securities distributed by it. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company, and each person, if any, who controls the Company with
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Company.

10. Termination of this Agreement. Prior to the Closing Date, this Agreement may
be terminated by the Representatives by notice given to the Company if at any
time: (i) trading or quotation in any of the Company’s securities shall have
been suspended or limited by the Commission or by the Nasdaq Stock Market, or
trading in securities generally on either the Nasdaq Stock Market or the New
York Stock Exchange shall have been suspended or limited; (ii) a general banking
moratorium shall have been declared by any of federal or New York authorities;
or (iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity the effect of which on
financial markets is such as to make it, in the judgment of the Representatives,
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package. Any termination pursuant to this Section 10 shall be without
liability on the part of (i) the Company to any Initial Purchaser, except that
the Company shall be obligated to reimburse the expenses of the Initial
Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial Purchaser to
the Company, or (iii) any party hereto to any other party except that the
provisions of Sections 8 and 9 hereof shall at all times be effective and shall
survive such termination.

11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, its officers and the several Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of any Initial Purchaser, the Company or
any of their partners, officers or directors or any controlling person, as the
case may be, and will survive delivery of and payment for the Securities sold
hereunder and any termination of this Agreement.

12. Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Facsimile: (917) 267-7085

Attention: High Yield Legal Department

with a copy to:

Latham & Watkins LLP

885 Third Avenue, Suite 1000

New York, NY 10022-4802

Facsimile: (212) 751-4864

Attention: Ian D. Schuman, Esq.

 

20



--------------------------------------------------------------------------------

If to the Company:

Silgan Holdings Inc.

4 Landmark Square

Stamford, Connecticut 06910

Facsimile: (203) 975-4598

Attention: Frank W. Hogan, III

with a copy to:

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166-4193

Facsimile: (212) 294-4700

Attention: Robert J. Rawn

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto, and to the benefit of the indemnified parties referred to in
Sections 8 and 9 hereof, and in each case their respective successors, and no
other person will have any right or obligation hereunder. The term “successors”
shall not include any Subsequent Purchaser or other purchaser of the Securities
as such from any of the Initial Purchasers merely by reason of such purchase.

14. Authority of the Representatives. Any action by the Initial Purchasers
hereunder may be taken by the Representatives on behalf of the Initial
Purchasers, and any such action taken by the Representatives shall be binding
upon the Initial Purchasers.

15. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

16. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF.

(a) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and

 

21



--------------------------------------------------------------------------------

unconditionally waive and agree not to plead or claim in any Specified Court
that any Related Proceeding brought in any Specified Court has been brought in
an inconvenient forum.

17. Default of One or More of the Several Initial Purchasers. If any one or more
of the several Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on the Closing Date, and the
aggregate number of Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase does not exceed 10%
of the aggregate number of the Securities to be purchased on such date, the
other Initial Purchasers shall be obligated, severally, in the proportions that
the number of Securities set forth opposite their respective names in Schedule A
bears to the aggregate number of Securities set forth opposite the names of all
such non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Initial Purchasers with the consent of the non-defaulting
Initial Purchasers, to purchase the Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase on the
Closing Date. If any one or more of the Initial Purchasers shall fail or refuse
to purchase Securities and the aggregate number of Securities with respect to
which such default occurs exceeds 10% of the aggregate number of Securities to
be purchased on the Closing Date, and arrangements satisfactory to the Initial
Purchasers and the Company for the purchase of such Securities are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of
Sections 4, 6, 8 and 9 hereof shall at all times be effective and shall survive
such termination. In any such case either the Initial Purchasers or the Company
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

18. No Advisory or Fiduciary Responsibility. The Company acknowledges and agrees
that: (i) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Initial Purchasers, on the
other hand, and the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, or its affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company on other matters) or any other obligation to the
Company except the obligations expressly set forth in this Agreement; (iv) the
several Initial Purchasers and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and the several Initial Purchasers have no obligation to disclose any
of such interests by virtue of any fiduciary or advisory relationship; and
(v) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby, and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers, or any
of them, with respect to the subject matter hereof. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the

 

22



--------------------------------------------------------------------------------

Company may have against the several Initial Purchasers with respect to any
breach or alleged breach of fiduciary duty.

19. Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L, 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their clients, which may include the name and address of their clients, as well
as other information that will allow the Initial Purchasers to properly identify
their clients.

20. General Provisions. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, SILGAN HOLDINGS INC. By:  

/s/ Robert B. Lewis

  Name:   Robert B. Lewis   Title:   EVP CFO

[PURCHASE AGREEMENT – SILGAN HOLDINGS SIGNATURE PAGE]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED WELLS FARGO SECURITIES, LLC
CITIGROUP GLOBAL MARKETS INC. GOLDMAN, SACHS & CO. DEUTSCHE BANK SECURITIES INC.

 

 

Acting on behalf of itself

and as the Representatives of

the several Initial Purchasers

By:

  Merrill Lynch, Pierce, Fenner & Smith Incorporated  

By:

 

/s/ John C. Cokinos

    Name:   John C. Cokinos     Title:   Managing Director

[PURCHASE AGREEMENT – MERRILL LYNCH SIGNATURE PAGE]



--------------------------------------------------------------------------------

By:   Wells Fargo Securities, LLC   By:  

/s/ Jeffrey M. Foley

    Name:   Jeffrey M. Foley     Title:   Managing Director

[PURCHASE AGREEMENT – WELLS FARGO SIGNATURE PAGE]



--------------------------------------------------------------------------------

By:   Citigroup Global Markets Inc.   By:  

/s/ Justin Tichauer

    Name:   Justin Tichauer     Title:   Director

[PURCHASE AGREEMENT – CITIGROUP SIGNATURE PAGE]



--------------------------------------------------------------------------------

By:   Goldman, Sachs & Co.   By:  

/s/ Michael Hickey

    Name:   Michael Hickey     Title:   Vice President

[PURCHASE AGREEMENT – GOLDMAN, SACHS SIGNATURE PAGE]



--------------------------------------------------------------------------------

By:   Deutsche Bank Securities Inc.   By:  

/s/ Niall Cullinane

    Name:   Niall Cullinane     Title:   Managing Director By:   Deutsche Bank
Securities Inc.   By:  

/s/ Christopher Weil

    Name:   Christopher Weil     Title:   Director

[PURCHASE AGREEMENT — DEUTSCHE BANK SIGNATURE PAGE]

 